DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehnholm et al. (US 6,671,538 B1) in view of Palma et al. (US 2016/0310215 A1).
Regarding claim 1, Ehnholm et al. (‘538) teach a method comprising: obtaining image data of a subject (see col. 7, lines 17-19); obtaining information indicating a planned insertion point on the image data for performing a medical procedure using a needle guide device (see col. 7, line 20 - col. 9, line 57); determining a planned needle trajectory for performing the medical procedure, the planned needle trajectory based on the planned insertion point and a target within the image data (see col. 7, line 20 - col. 9, line 57); determining an orientation of the needle guide device based on the planned insertion point and the planned needle trajectory (see col. 7, line 20 - col. 9, line 57); and outputting information 
Regarding claim 2, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 1, wherein determining the orientation of the needle guide device includes pivoting a model of the needle guide device around the planned needle insertion point (see Ehnholm et al. col. 7, line 20 - col. 9, line 57). 
Regarding claim 3, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 1, wherein determining the orientation of the needle guide device includes computing a metric related to a correspondence between a skin plane and a bottom surface of the needle guide device (see Ehnholm et al. col. 7, line 20 - col. 9, line 57). 
Regarding claim 4, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 3, wherein computing the metric includes: sampling a plurality of points along a path in the image data, computing a gradient of scan values in neighborhoods of such points, and determining such points for which such gradient includes a sharp change in value as being on or near an exterior surface of the subject (see Ehnholm et al. col. 7, line 20 - col. 9, line 57). 
Regarding claim 5, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 1, wherein outputting information indicating the reachability of the target based on the orientation of the needle guide device includes: determining a distance between a boundary of a reachable area of a needle to be guided by the needle guide device, and providing an indication of such distance to a user for determining whether the determined distance would provide sufficient headroom for usage of the needle guide device (see Ehnholm et al. col. 9, lines 24-57; and Fig. 3).
Regarding claims 6 and 7, the claims are rejected mutatis mutandis in view of the rejection of claim 1. If Applicant believes that the rejection does not apply, restriction would be deemed necessary.
Regarding claim 8, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 1, further comprising computing a reachability metric for determining the reachability of the target (see Palma et al. [0008], [0010], [0027], [0047], [0052], [0064], [0076]; and Fig. 13).

Regarding claim 10, Ehnholm et al. (‘538) in view of Palma et al. (‘215) teach the method of claim 1, wherein outputting information indicating the reachability of the target based on the orientation of the needle guide device includes displaying the reachability conically on a display (see Palma et al. [0008], [0010], [0027], [0047], [0052], [0064], [0076]; and Fig. 13).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive: Palma et al. (‘215) from the same field of endeavor do teach a reachable range of a medical device using a needle guide (see [0008], [0010], [0027], [0047], [0052], [0064], [0076]; and Fig. 13). It would be obvious to one of ordinary skill in the art to combine the invention of Ehnholm et al. with the features of Palma et al. for the benefit of validating an entry point for a needle of a medical device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/               Primary Examiner, Art Unit 3793